DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 6-7, filed 2/8/2022, with respect to amended claims 1-2, 7-9, 12-13 and 16 have been fully considered and are persuasive.  Claims 17-20 are now cancelled.
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1-16 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed apparatuses for manufacturing a metal-air battery are novel over the closest prior art – Kadowaki (US 8,617,257), Sato (US 214/0230239) and Yanagi (US 9,793,571).
Regarding Claims 1 and 16, the cited prior art of record, individually or in combination, fail to teach or suggest the claimed apparatuses for manufacturing a metal-air battery. In particular, none of the cited references teach or suggest the apparatus may include both first fixing blades and second fixing blades, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571) 270-0302. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724